      Case 7:16-cr-00328-VB Document 478 Filed 09/12/20 Page 1 of 2




 BRADLEY L. HENRY                                            New York Office
 bhenry@mrllp.com                                            800 Third Avenue
                                                             24 th Floor
                                                             New York, NY 10022
                                APPLICATION GRANTED:
                                                      P 212.730.7700 F 212.730.7725 www.mrllp.com
                                Mr. Blackmon's self-surrender date is extended to
                                December 14, 2020. By separate order the Court will
                                schedule a telephone September
                                                      conference 11,in
                                                                     2020
                                                                        this matter for
                                sometime in late November.
BY EMAIL
                                SO ORDERED:
The Honorable Vincent L. Bricetti
United States District Judge
Southern District of New York_______________________________________
300 Quarropas St.            Vincent L. Briccetti, U.S.D.J. 9/12/2020
White Plains, NY 10601-4150

                         Re:      United States v. Grady Blackmon, 16 Cr. 328-VLB

Dear Judge Briccetti:

I write to update the Court on Mr. Blackmon’s self-surrender and state case, and to ask for another
adjournment of his self-surrender date. Mr. Blackmon is currently scheduled to self-surrender next
Tuesday September 15, 2020. However, because Mr. Blackmon’s state case has not concluded, he
has been designated to FCI Canaan not a halfway house as agreed in court at the revocation hearing.

Mr. Blackmon was originally meant to attend treatment at an in-patient drug treatment facility.
However, because of insurance issues he was unable. As a second option the government, probation
and counsel for Mr. Blackmon agreed that a halfway house was appropriate. However, probation has
informed the government and me that he was instead designated to FCI Canaan – which is nothing
like a halfway house – because of his pending state charge. This designation goes against the spirit
of the agreement of all parties and this Court’s Order.

Mr. Blackmon received notice this week that his next conference in the state court matter is scheduled
for November 12, 2020. As such, we request a date after November 1 to understand what happened
at the conference and to better assess the path to placing Mr. Blackmon at a halfway house, not send
him back to prison.

In addition, Mr. Blackmon is in poor health and advanced in age, which puts him at great risk from
COVID-19. Thus, we ask that this Court extend the self-surrender date to a time after November 12,
2020 to revisit this issue.

Thank you for your consideration. Please let me know if you have any questions.


                                                            Sincerely,

                                                            MICHELMAN & ROBINSON, LLP

           Los Angeles   |     Orange County   |   San Francisco    |      Chicago   |   New York
      Case 7:16-cr-00328-VB Document 478 Filed 09/12/20 Page 2 of 2

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
September 11, 2020
Page 2



                                          s/Bradley L. Henry

                                          Bradley L. Henry

cc:    ECF
